Spratley, J.,
dissenting.
It seems to me that the conclusion in the majority opinion that the plaintiff in error was not engaged in operating or caring for the truck on which he was riding at the time of the accident is contrary to the actual facts. Such construction is based upon a liberal construction of the insurance contract in favor of the insured person, a construction so liberal that it disregards the plain words of the contract and the circumstances surrounding the employment of the plaintiff.
Nor do I see how any support for the conclusion can be gathered from the opinion in the case of Aronovitch v. Ayres, 169 Va. 308, 193 S. E. 524, wherein the employee recovered against his employer, the insured.
In the case under review, we are not concerned with the fellow-servant doctrine. The insurance contract presents no question between master and servant. It merely undertakes to protect and indemnify the insured under conditions specified, and excludes from coverage any employee of the insured while engaged in operating or caring for the automobile covered by the policy.
In Aronovitch v. Ayres, supra, we found that Ayres and Scruggs, who was the actual driver of the truck at the time of the accident, were, in fact, in some aspects of their service, fellow-operators; but we held that since the care of the truck was in terms put upon Scruggs alone, to whom Ayres was directed to report, the burden of seeing that the truck was kept in condition made Scruggs a vice-principal and not a fellow-employee.
*396Both Scruggs and Ayres had been employed to operate the truck by driving in shifts and to help to load and unload it. Their duties were to transport merchandise in the truck from certain cities to other cities. They were each paid on the basis of the number of miles traveled by the truck on these trips,—each at the rate of one cent per mile, and not upon the basis of the number of miles either one of them might drive, nor on the basis of the number of hours spent in conditioning the truck, nor for loading or unloading same. The presence of Ayres on the truck was as essential as that of the driver, and he was subject to call at any time to drive or to assist in making repairs, or to load or unload when necessary. Scruggs alone could not be expected to operate the truck for hundreds of miles without relief. It was a two-man truck and a two-man duty that was required to be performed.
Ayres was not a mere passenger, nor was he employed as a companion to entertain or amuse Scruggs to keep him from being lonely. Ayres was in the employ of the owner of the truck, the insured, while it was being driven by Scruggs, and received pay for the miles so traveled. He was engaged or employed to assist in its operation, and to promote the interest of his employer. The sole fact that he was not under the wheel at the time of the accident did not deprive him of the status in which his employer placed him at the time he was hired.
The effect of the majority opinion is to substitute in the insurance contract the word “driving” for the word “operating.” “Operating” has a much broader meaning than “driving.” While in the sense here used it includes “driving,”— “driving” does not include all instances of “operation.” A performance of any function in the course of the operation of a truck, any exertion, or activity in connection therewith, makes one to that extent an operator or part operator thereof. One who accompanies another, who is driving, and holds himself in readiness, in accord with the terms of his contract, to relieve the driver upon, necessary occasions is en*397gaged in “operating” the truck, even though he may not be at the same time the driver of the car.
Thus, while only one man may at one time drive a car, two or more men may be employed in the process of its operation,—one doing the actual driving, that is, controlling the motor and steering apparatus,—with both keeping a lookout on the road and both attending to its mechanical and engineering performance. The owner of a truck is liable for the negligent operation of his truck in his business where either of his two employees charged with the joint operation, fails to exercise necessary diligence to avert an avoidable injury, although the employee actually driving, by some peculiar circumstance, may have been prevented from observing the danger which was seen, or should have been seen by his companion in time to have taken steps for its avoidance, or was otherwise negligent. Liability for damages arises because an employee engaged in the course of the operation of the truck failed in his duty. We recognized such dual operation in Yonker v. Williams, 169 Va. 294, 192 S. E. 753, 754, where Mr. Justice Browning, speaking for this court, said:
“A Ford coupe owned and driven by William R. Yonker, the plaintiff in error, who will hereafter be referred to as Yonker, collided with the rear of a truck owned by E. Edwin Michael, which was in charge of and operated by Earl Spiker and his helper, Daniel G. Sager.”
The truck was being operated. Ayres was an assistant in charge of its operation, and while it was being so operated he received the injuries complained of. The terms of the insurance contract make no distinction between the chief operator and an assistant operator. The risks of both are rated the same, and those risks are necessarily greater than those of a passenger or guest. By no stretch of the imagination can we term Ayres a guest or passenger. His status was beyond question that of an employee. As an employee, he was charged with the duty of operating and caring for the truck along with Scruggs. He was in the course of that employment when he was injured and the injury arose *398out of his employment. He was traveling in the capacity of such employment at that time, and was being paid for the time thus occupied and the miles traveled, because it was necessary for him to be present and ready for the performance of his duties. The only period when he was not engaged in operating and caring for the truck during his period of employment was when he was off duty. The plain purpose of the exception in the contract is to exclude damages for injury to an employee under such circumstances.
The exclusion clause is one usually found in a standard form policy, and is not a mongrel clause. It should be read as a whole. It should not be interpreted as referring to conduct at a single moment. It relates to a course of conduct arising out of the course of employment. It makes a distinction between employees, whose duties are concerned with the operation and/or care of the truck and those employees or others of the public, who are not concerned with its operation and/or care. It can hardly have any other meaning. The conclusion in the majority opinion disregards its meaning and purpose.
Eggleston, J., concurs in this dissent.